department of the treasury internal_revenue_service washington d c date tl-n-7304-98 uilc number release date memorandum for from internal_revenue_service national_office field_service_advice district_counsel kansas-missouri district st louis jeffrey l dorfman ------------------------------ branch chief cc intl br5 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend p date a country a issues whether the accounts_receivable described below are appropriately treated as assets producing general_limitation_income pursuant to step of the dastm computation under ' e iii how is dastm gain in excess of interest on related_person indebtedness allocated among the sec_904 baskets conclusion the classification of assets is based on the type of income such assets actually produce based on the facts presented the accounts_receivable are in substance single category assets that generate general_limitation_income at most the accounts_receivable are multiple category assets resulting in a marginal allocation of dastm loss to the passive basket dastm gain on related_party liabilities is allocated to passive foreign_personal_holding_company_income facts p is the parent of a group of affiliated corporations with which it files a consolidated_return based on a fiscal tax_year ended date a for the years at issue p owned of several controlled_foreign_corporations cfcs which operated in countries with hyperinflationary currencies accordingly the cfcs were required to use the dollar as their functional_currency and the dollar approximate separate_transaction_method of accounting dastm for purposes of computing earnings_and_profits ' b ii during the year at issue several of p s cfcs athe cfcs had trade account receivables denominated in the local hyperinflationary_currency which produced a loss under dastm for purposes of allocating dastm loss as fully explained below p treated the receivables of the cfcs as an asset that generated income described in sec_904 passive_income p contends that this treatment is appropriate on the basis that the accounts_receivable generated interest_income on review by the field however it was found that the amount of interest_income generated by these receivables was de minimus and not designed to offset the effects of the hyperinflation rather it appears that the p s receivables were indexed for inflation in addition one cfc was the issuer of related_party liabilities which produced a dastm gain in excess of related_party interest under ' e vi for purposes of properly characterizing such gain under sec_904 p treated the amount of gain that exceeded related_party interest_expense as a contra-expense in arriving at net_income or earnings_and_profits law and analysis issue sec_1_985-3 provides that dastm_gain_or_loss is allocated to the sec_904 baskets under the 9-step method prescribed in ' e sec_1_985-3 provides that assets are characterized according to the source and type of income they generate by applying the principles of ' 861-9t g sec_1_985-3 contains an anti-abuse rule which provides that if a purpose of a taxpayer s business practice is to manipulate asset characterization the district_director may require that none of the dastm_gain_or_loss be allocated to those assets the regulation gives as an example the case of a taxpayer that begins to charge interest on account receivables to manipulate asset characterization sec_1_861-9t provides that assets are characterized according to the source and type of income they generate assets are divided into classes single category assets multiple category assets and assets without directly identifiable yield for purposes of step p has treated the accounts_receivable of the cfc at issue as an asset that generated exclusively sec_904 passive_income p contends that this treatment is appropriate because the accounts_receivable generate interest_income as a result p contends the dastm loss attributable to the accounts_receivable reduces p s passive rather than general basket income p argues that rampant inflation and rapidly devaluing currency in country a during the period under examination caused customers to delay paying their bills p states that as a result the cfc would include an interest factor in the price of the product ranging from big_number to depending on the customer and the fiscal_year in question the affiliates would record the invoices as sales revenues for that portion of the price relating to the product and as interest_income for that portion of the price representing the interest factor however an analysis by the field of the interest_income of the cfc demonstrates that none of them reported interest_income related to the receivables that exceeded of gross_sales in any year the range of interest with respect to the receivables as a percentage of gross_sales for the more active cfcs for the period is from to assuming this analysis to be correct such marginal amounts of interest were not an economic offset to anticipated hyperinflation and should not be used to characterize the entire dastm loss related to the receivable given the de minimus amount of interest the receivables are in substance a single category asset and any dastm loss attributable to the receivable should be allocated exclusively to the category of income derived from the receivable ie the general basket at most the interest bearing receivables could be considered multiple category assets for purposes of ' thus a marginal percentage of the dastm loss computed with respect to the receivables could be attributed to the interest_income determined under the principles of ' 861-9t g and allocated to the sec_904 passive basket we also note that the facts presented raise the possibility that the ' e iii anti- abuse rule may be applicable application of this rule however would require additional factual development issue sec_1_985-3 step 7b provides that generally the amount of dastm gain on interest-bearing liabilities that generate related_person interest_expense is allocated in the same manner that the related_person interest_expense of that debt is required to be allocated under the rules of sec_954 and ' c under ' c related_person interest_income is treated as income in a separate category to the extent it is allocable to income of the payor controlled_foreign_corporation in that category under sec_954 related_party interest_expense is allocated to and reduces but not below zero the payor s passive foreign_personal_holding_company_income fphci accordingly dastm gain on related_party liabilities should be allocated to the passive fphci in normal circumstances a dastm gain on a liability should not exceed interest_expense produced by that liability accordingly we suggest that further factual development be considered to determine if the amount of interest charged was determined at arm s length consistent with sec_482 case development hazards and other considerations with respect to issue the interpretation set forth above is consistent with the literal language of the regulations however the regulation was drafted under the assumption that a dastm gain would not exceed interest_expense since an arm s length transaction would require a real rate of return thus ' e vii instructs taxpayers to allocate gain by using a method used to allocate interest the method used to allocate interest instructs taxpayers to allocate interest and reduce certain items of income but not below zero when allocating an item_of_gross_income it is not possible to allocate in the same manner since an item_of_income cannot reduce another item_of_income without more specific guidance regarding how to allocate the gain p may argue that regulations allocating interest_expense cannot be used to allocate income and therefore any reasonable method should be accepted if you have any further questions please call the branch telephone number jeffrey l dorfman branch chief
